Citation Nr: 0905435	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  03-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals, sprain, left ankle, currently rated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to May 1982.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal after an RO rating decision in March 2005 
that granted service connection and assigned a noncompensable 
rating for the residuals of a left ankle sprain, effective on 
February 2, 2001.  

The veteran and his spouse testified at a videoconference 
hearing with the undersigned Veterans Law Judge in June 2005.  
A transcript of these proceedings was associated with the 
veteran's claims file.

The Board remanded the case in September 2005 for additional 
development of the record.  

A December 2005 rating decision of the Appeals Management 
Center (AMC) assigned a rating of 10 percent for the service-
connected residuals, sprain, left ankle effective on February 
2, 2001.  

In January 2008, the Board denied a higher evaluation for the 
left ankle disability from February 2, 2001 to October 27, 
2005, and granted a 20 percent evaluation for this disability 
beginning on October 28, 2005.  

The veteran appealed the Board's decision to the Court, which 
in a September 2008 Order, granted the parties' Joint Motion, 
vacating the Board's decision that denied a rating in excess 
of 10 percent from February 2, 2001 to October 27, 2005, and 
a rating in excess of 20 percent from October 28, 2005 for 
residuals of service-connected left ankle sprain, and 
remanding the case for compliance with the terms of the joint 
motion.  

In a January 2009 statement, the veteran's representative 
indicated that the veteran should be afforded an earlier 
effective date for the award of service connection for his 
left ankle disability.  Here, the veteran's representative 
contends that the February 2, 2001 claim submitted by the 
veteran should be construed as a Notice of Disagreement to 
the February 2000 rating decision denying the veteran's 
claim.  

The veteran's representative also contends that the left 
ankle disability should be submitted for extraschedular 
consideration, given statements of the veteran and his wife 
regarding the serious impact this disability has on his 
ability to work.  These issues are referred to the RO for 
appropriate consideration.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In a February 2008 Order, the Court granted a Joint Motion in 
which the parties agreed that the veteran's case should be 
remanded.  In the Joint Motion, the parties agreed that the 
Board erred by failing to comply with the terms of its 
September 2005 remand.  

The parties noted that, it its September 2005 remand, the 
Board determined that a VA examiner needed to provide an 
opinion as to whether the veteran's left ankle pain limited 
his functional ability, and whether the left ankle exhibited 
weakened movement, excess fatigability or incoordination.  

The parties also noted that, at the October 28, 2005 VA 
examination, the examiner noted that the veteran reported 
taking time off from work due to his left ankle, but did not 
comment as to whether the left ankle exhibited weakened 
movement, excess fatigability, or incoordination, or limited 
the veteran's functional ability, as requested.  

The parties then agreed that the evidence of record did not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  The parties agreed that this matter must be 
remanded in order that a complete medical opinion may be 
obtained addressing whether the veteran's left ankle 
condition exhibits weakened movement, excess fatigability, or 
incoordination, or affects the veteran's functional ability.  

Based on the foregoing, and consistent with the Court's 
September 2008 Order, the Board finds that this matter should 
be remanded in order that the RO may comply with the Court's 
remand instructions.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must schedule a VA orthopedic 
examination to assess the severity of the 
service-connected left ankle disability.  
The examiner must describe all symptoms 
and manifestations of the veteran's left 
ankle disability including accurate range 
of motion measurements.  The examiner 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
disability.  

The examiner should be requested to 
provide an opinion as to the extent that 
left ankle pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the left ankle 
exhibits weakened movement, excess 
fatigability, or incoordination.  

A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

2.  Then following completion of all 
indicated development, the RO should 
readjudicate the issue on appeal in light 
of all the evidence on file.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case, which reflects consideration of 
all additional evidence, and the 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


